                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                 CHARLOTTESVILLE DIVISION


   CYNTHIA B. SCOTT, et. al.,

                  Plaintiffs,
                                                       Case No. 3:12-cv-00036-NKM
   v.
                                                       Sr. Judge Norman K. Moon
   HAROLD W. CLARKE, et. al.,

                  Defendants.


                    PLAINTIFFS’ CONSENT MOTION FOR ADMISSION
                    PRO HAC VICE OF ATTORNEY MIRELA MISSOVA

                 Pursuant to Local Rule 6(d) of the Western District of Virginia, counsel for

  Plaintiffs hereby respectfully requests pro hac vice admission for MIRELA MISSOVA in the

  above-captioned matter. The grounds for this motion are as follows:

        1.       Ms. Missova is a resident of Washington, D.C. She is not licensed to practice law

  in Virginia. She does not maintain a residence or office in the Western District of Virginia.

        2.       Ms. Missova is licensed to practice in the District of Columbia and New York and

  is an active member in good standing of both the D.C. and New York Bars. She is also a member

  in good standing of the Bar of the United States District Court for the District of Columbia. A

  certificate attesting to Ms. Missova’s good standing in D.C. is appended to this motion.

        3.       Ms. Missova is associated with counsel Shannon Ellis, an attorney with the Legal

  Aid Justice Center. Ms. Ellis is a member in good standing of the Virginia Bar and the Bar of

  this Court.



                                                   1




Case 3:12-cv-00036-NKM-JCH Document 605 Filed 08/13/19 Page 1 of 3 Pageid#: 16563
     4.          Ms. Missova agrees to submit to and comply with all provisions and requirements

  of the rules of conduct applicable to lawyers admitted to practice before this Court in connection

  with her pro hac vice representation in this case.

     5.          Defendants consent to this motion, and all parties agree to submission of the

  motion without a hearing.

                 For the reasons stated above, Plaintiffs respectfully request that this Court grant

  this motion to permit Ms. Missova to appear pro hac vice on behalf of Plaintiffs in this case.



  Dated:         August 13, 2019                  Respectfully submitted,

                                                  By: /s/________________

                                                  Brenda E. Castañeda, VSB No. 72809
                                                  (brenda@justice4all.org)
                                                  Angela Ciolfi, VSB No. 65337
                                                  (angela@justice4all.org)
                                                  Abigail Turner, VSB No. 74437
                                                  (abigail@justice4all.org)
                                                  Adeola Ogunkeyede (admitted pro hac vice)
                                                  (adeola@justice4all.org)
                                                  Shannon Ellis, VSB # 89145
                                                  (shannon@justice4all.org)
                                                  LEGAL AID JUSTICE CENTER
                                                  1000 Preston Avenue, Suite A
                                                  Charlottesville, VA 22903
                                                  (434) 977-0553

                                                  Theodore A. Howard (admitted pro hac vice)
                                                  (thoward@wileyrein.com)
                                                  WILEY REIN LLP
                                                  1776 K Street, N.W.
                                                  Washington, D.C. 20006
                                                  (202) 719-7000

                                                  Counsel for Plaintiffs


                                                   2




Case 3:12-cv-00036-NKM-JCH Document 605 Filed 08/13/19 Page 2 of 3 Pageid#: 16564
                                  CERTIFICATE OF SERVICE

         I hereby certify that on this 13 day of August 2019, I electronically filed the foregoing

  document with the Clerk of Court using the CM/ECF system which will then send a notification

  of such filing (NEF) to the following counsel of record:




                                                 By: /s/________________

                                                 Brenda E. Castañeda, VSB No. 72809
                                                 (brenda@justice4all.org)
                                                 Angela Ciolfi, VSB No. 65337
                                                 (angela@justice4all.org)
                                                 Abigail Turner, VSB No. 74437
                                                 (abigail@justice4all.org)
                                                 Adeola Ogunkeyede (admitted pro hac vice)
                                                 (adeola@justice4all.org)
                                                 Shannon Ellis, VSB # 89145
                                                 (shannon@justice4all.org)
                                                 LEGAL AID JUSTICE CENTER
                                                 1000 Preston Avenue, Suite A
                                                 Charlottesville, VA 22903
                                                 (434) 977-0553

                                                 Theodore A. Howard (admitted pro hac vice)
                                                 (thoward@wileyrein.com)
                                                 WILEY REIN LLP
                                                 1776 K Street, N.W.
                                                 Washington, D.C. 20006
                                                 (202) 719-7000

                                                 Counsel for Plaintiffs




                                                  3




Case 3:12-cv-00036-NKM-JCH Document 605 Filed 08/13/19 Page 3 of 3 Pageid#: 16565
